Citation Nr: 9923341	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  97-31 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a right foot 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 30 to September 
28, 1948.

In November 1948, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia, denied a 
claim of service connection for an injury to the right foot.  
The veteran was notified of that decision in a letter dated 
in November 1948, but he did not appeal.  

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision that determined 
that new and material evidence had not been submitted to 
reopen a claim of service connection for a right foot 
disorder. 

The record also reflects that, in his substantive appeal, the 
veteran requested a hearing before a traveling member of the 
Board.  The RO notified the veteran in an April 1999 letter 
that a hearing had been scheduled for June 1999.  The claims 
file reflects that the veteran returned page two of the 
letter, which he signed, confirming that he would be present 
for the hearing.  The claims file further reflects that the 
veteran failed to report for the hearing and has not 
explained his failure to report or requested rescheduling of 
the hearing.  Under these circumstances, the Board deems the 
request for a hearing to be withdrawn.  



FINDINGS OF FACT

1.  In November 1948, the RO determined that the veteran's 
right foot disorder was not incurred in or aggravated by 
active service.  

2.  The veteran received notice of the November 1948 decision 
but failed to file a timely appeal. 

3.  Evidence submitted since the November 1948 rating 
decision is either cumulative or does not tend to demonstrate 
that a right foot disorder was incurred in or aggravated by 
active service, and is therefore not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.



CONCLUSION OF LAW

The additional evidence submitted since the November 1948 
rating decision is not new and material, and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.156, 20.302, 20.1103 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a), (b).  If a 
Notice of Disagreement is filed within the one-year period, 
the RO shall issue a Statement of the Case.  38 U.S.C.A. 
§ 7105(d).  The veteran is provided a period of 60 days (or 
the remainder of the one-year period from the date of mailing 
of the notice of the determination being appealed) to file 
the formal appeal.  38 U.S.C.A. § 7105(d); 38 C.F.R. 
§ 20.302(b).  In the absence of a perfected appeal, the RO's 
decision becomes final, and the claim will not thereafter be 
reopened or allowed, except as otherwise provided.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  New and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issue at 
hand.  However, there is no longer a requirement that, in 
order to reopen a claim, the new evidence, when viewed in the 
context of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In November 1948, the RO denied service connection for a 
right foot disorder.  The veteran was notified of the 
decision and his appellate rights but failed to file a timely 
appeal.  

The evidence of record at the time of the November 1948 RO 
decision includes an August 1948 service medical report 
reflecting that the veteran had suffered a right foot injury 
in a coal mine accident in August 1947.  The injury 
reportedly resulted in a severe hammer toe of the 5th digit 
and burn scars that were tender and adherent to the bone.  
The report notes that marching and weight bearing caused 
pain.  A September 1948 Certificate of Disability for 
Discharge indicates that the veteran was found unfit for 
further military service because of this injury.  The 
certificate notes that the right foot injury existed prior to 
active service and was not aggravated therein.  Also of 
record was the veteran's original claim of service connection 
that he submitted in October 1948. 

The additional evidence submitted since the November 1948 RO 
decision consists of the veteran's application to reopen the 
claim; a statement to the effect that he did not remember the 
prior disallowance in 1948; duplicate copies of service 
medical records; and a January 1998 statement from the 
veteran's representative indicating that the veteran's right 
foot condition was aggravated during active service by 
military-issued footwear.

In reviewing the medical evidence associated with the claims 
file since the prior adverse RO decision, the Board finds it 
to be mostly duplicative or cumulative, i.e., it was of 
record in November 1948.  The only "new" evidence submitted 
is an unsupported contention that military footwear 
aggravated the veteran's preexisting right foot injury.   
Notwithstanding its newness, this contention does not tend to 
establish that a preexisting right foot condition was 
aggravated by footwear during active service because the 
veteran (or his representative), as laypersons, have no 
competence to offer a medical opinion on the etiology of a 
medical condition.  Therefore, a claim in this regard does 
not constitute material evidence to reopen the claim.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 292, 294-95 (1992). 

The additional evidence received adds no significant 
information regarding the matter at issue, i.e., whether 
there is a relationship between a right foot disorder and 
active service.  Furthermore, there is no indication that 
there is additional evidence that, if obtained, would reopen 
the claim.  See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed 
Cir 1997).  Because the veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, that decision remains 
final and the claim of service connection for a right foot 
condition is not reopened.



ORDER

The appeal to reopen a claim of service connection for a 
right foot disorder is denied.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals



 

